Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:
Lack of antecedent basis for the term “target”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 11-16, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (Pub No. US 2009/0233798) in further of view of Kajihara et al. (Pub No. US 2014/0034489 A1, hereinafter Kajihara).
	With regards to claim 11, Maeda teaches a method of forming a device on a workpiece, comprising: 
depositing a buffer layer on a workpiece (see Fig. 1c, see ¶98, buffer layer on workpiece 6); 
depositing a metal nitride layer suitable for use as a superconductor at temperatures above 8°K on the buffer layer (see Fig. 1c, metal nitride NbN used as superconductor at temperatures above 8 deg K on buffer layer); 
depositing a capping layer on the metal nitride layer (see Fig. capping layer (see Fig. 1C, capping layer 3 on metal nitride layer 2).
Maeda, however, is silent teaching:
carrying the workpiece with a robot from a load lock chamber through a central vacuum chamber into a first deposition chamber and depositing the buffer layer.
carrying the workpiece with the robot from the first deposition chamber through the central vacuum chamber to a second deposition chamber and depositing the metal nitride layer.
carrying the workpiece with the robot from the second deposition chamber through the central vacuum chamber to third deposition chamber and depositing the capping layer.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to deposit films in separate chambers in order to save time from excessive cleaning steps and therefore increase throughput as taught by Kajihara.

With regards to claim 12, Maeda teaches the method of claim 11, wherein the metal nitride layer comprises niobium nitride or a niobium alloy nitride (see claim 11).

With regards to claim 13, Maeda teaches the method of claim 11, wherein the metal nitride layer comprises a nitride of a first metal (see claim 1, NbN utilized) but is silent teaching wherein the buffer layer comprises a nitride of a second metal different than the first metal of the metal nitride layer.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known material based on its suitability for intended use.  Here, the buffer comprising of another metal nitride different from the first metal nitride layer is obvious in order to provide further insulation from the substrate.  One potential example would be AlN which has a metal different from NbN.

With regards to claim 14, Maeda teaches the method of claim 11, wherein the capping layer comprises carbon, silicon, a metal different than the metal of the target, or a nitride of a material different than the metal of the target (see ¶100, layer 3 comprised of a metal Fe that is different from metal of target).

8 Torr.
It would have been obvious to one of ordinary skill to determine the optimum pressure (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would arrive at the claimed pressure since this constitutes as sufficient vacuum within the chamber for deposition steps.

With regards to claim 16, Kajihara teaches the method of claim 11, wherein each of depositing the buffer layer, depositing the metal nitride layer, and depositing the capping layer comprises physical vapor deposition including generating a plasma to sputter a target (see ¶28, each chamber deposits by PVD).

With regards to claim 21, Kajihara teaches the method of claim 11, wherein depositing the buffer layer, depositing the metal nitride layer, and depositing the capping layer are performed without removing the workpiece from a vacuum environment (see ¶30, all chambers with depositions under vacuum).


It would have been obvious to a person having ordinary skill in the art at the time of filing to select a known material based on its suitability for intended use.  Here, the ferroelectric comprising of another metal nitride different from the first and second metal nitride layer is obvious since another metal such as Cr within a metal nitride (i.e. CrN) provides a specific degree of ferroelectric properties required for a particular application.

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML